*233OPINION OF THE COURT
Per Curiam.
Respondent Donald B. Stein was admitted to the practice of law in the State of New York by the Second Judicial Department on June 30, 1993, as Donald Burton Stein, and at all times relevant to this proceeding maintained an office for the practice of law within the First Judicial Department.
The Departmental Disciplinary Committee now seeks an order pursuant to 22 NYCRR 603.4 (g), disbarring respondent from the practice of law on the ground that he was suspended from the practice of law pursuant to 22 NYCRR 603.4 (e) (1) (i) • (see, Matter of Stein, 287 AD2d 32), and has neither appeared nor applied in writing to the Committee or the Court for a hearing or reinstatement for a period of over six months from the date of his suspension. This Court suspended respondent based on his willful failure to cooperate with the Committee’s investigation into two complaints by respondent’s clients alleging that he had neglected their cases.
Respondent failed to appear on the previous motion as well as the present motion, nor has he made an application for a hearing or reinstatement. In addition, he has not filed an affidavit of compliance as directed by this Court’s prior order (see, 22 NYCRR 603.13 [f]).
Accordingly, the Committee’s motion to disbar respondent pursuant to 22 NYCRR 603.4 (g) should be granted, and respondent’s name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.
Williams, P.J., Tom, Mazzarelli, Saxe and Lerner, JJ., concur.
Respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective immediately.